Citation Nr: 0608816	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial increased rating for pes planus 
with plantar fasciitis and metatarsalgia, right foot, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for pes planus 
with plantar fasciitis and metatarsalgia, osteoarthritis and 
calcaneal spurs, left foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral foot injury and awarded a noncompensable rating, 
effective January 31, 2001.  The veteran disagreed with the 
noncompensable rating and the current appeal ensued.  By 
rating decision of August 2003, the veteran's bilateral foot 
injury was recharacterized to pes planus with plantar 
fasciitis and metatarsalgia, right foot, and pes planus with 
plantar fasciitis and metatarsalgia, osteoarthritis and 
calcaneal spurs, left foot.  The rating was increased to 
10 percent for the left foot and 10 percent for the right 
foot, effective January 31, 2001.  The United States Court of 
Appeals for Veterans Claims (Court) indicated that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, this claim is still in appellate 
status.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's pes planus with plantar fasciitis and 
metatarsalgia, right foot, is productive of moderately severe 
disablement.  

3.  The veteran's pes planus with plantar fasciitis and 
metatarsalgia, osteoarthritis and calcaneal spurs, left foot, 
is productive of moderately severe disablement.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation of 20 percent, and no more, for pes planus with 
plantar fasciitis and metatarsalgia, right foot, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2005).

2.  The schedular criteria for an initial disability 
evaluation of 20 percent, and no more, for pes planus with 
plantar fasciitis and metatarsalgia, osteoarthritis and 
calcaneal spurs, left foot have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and the 
supplemental statement of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the appellant in 
February 2001 and May 2003, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the duty to assist, the 
letters informed the appellant what evidence and information 
VA would be obtaining, and essentially asked the appellant to 
send to VA any information he had to process the claims.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant what he needed to show for service connection, and 
an increased initial rating.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in the 
instant case, and proper subsequent VA process was performed 
as to the claim.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and an examination report is in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a Board 
hearing, and he declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is in favor of the left and right foot claims, 
any question as to the appropriate disability rating or 
effective date to be assigned will be addressed by RO when 
they effectuate the Board's decision and the award on appeal.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  




II.  Evaluation of bilateral foot disorder 


The record indicates that service connection was established 
for bilateral foot injury by rating decision of April 2001.  
A noncompensable evaluation was assigned, effective from 
January 2001.  The veteran disagreed with the initial 
noncompensable rating.  By rating decision of August 2003, 
the veteran's bilateral foot injury was recharacterized to 
pes planus with plantar fasciitis and metatarsalgia, right 
foot, and pes planus with plantar fasciitis and 
metatarsalgia, osteoarthritis and calcaneal spurs, left foot.  
The rating was increased to 10 percent for the left foot and 
10 percent for the right foot, effective January 31, 2001.   
The veteran continues to disagree with initial rating and the 
current appeal ensued.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Evidence relevant to the severity of the veteran's bilateral 
pes planus includes his service medical records, which show 
that in October 1943, the veteran fell from a tree and 
injured his right calcaneus.  He also sustained infected 
blisters, moderately severe, of the left foot while hiking in 
service.  He developed cellulitis as a result.  

In September 1980, the veteran underwent a VA examination.  
It was noted on examination that he had hammertoes of the 
second toe, bilaterally.   He also had low longitudinal 
arches, that were non tender.  He wore special arch support.  
X-rays of the feet showed calcifications of the Achilles 
tendon insertions, bilaterally.  There was a small calcaneal 
spur visualized of the right heel.  

In March 2001, in connection with this claim, the veteran 
underwent VA examination.  It was noted that he underwent 
surgery in 1987 through VA on both feet and toes and again in 
1990 had surgery on one foot to correct pathology.  He 
complained of pain in the feet in the morning with no 
swelling, no heat, no redness, but stiffness and the 
inability to walk.  He reported that he did not use canes or 
crutches but does wear corrective shoes.  Physical 
examination showed no edema of the feet, no tenderness, and 
no instability.  He walked slowly in small steps.  He was 
able to rise on his toes easily, but he was only able to rise 
slowly on his feet.  There were no corns on his toes but he 
had mild callus on the left sole over the first metatarsal 
head.  He also had mild callus of the right sole under the 
fifth metatarsal head.  There was no skin ulcerations and the 
pedal pulses were palpable.  There was no evidence of flat 
feet but there was hallux valgus with a 31 degree deformity 
on the right and 60 degree deformity on the left at the first 
metatarsophalangeal joint.  The diagnosis was small calcified 
heel spur on the right, mild degenerative arthritis of the 
first metatarsophalangeal joint.  The examiner indicated that 
it was his opinion that the injury sustained in service was a 
bilateral foot injury when the veteran fell from the pole.  

In July 2001, Bruce L. Radler, DPM, submitted a medical 
statement in support of the veteran's claim.  He related that 
the veteran's chief complaint was pain in his feet.  He 
examined the veteran and was able to elicit mild pain with 
palpation of the anterior aspect of the medio-plantar 
tuberosity of the calcaneus.  Pain intensified with palpation 
as the foot was dorsiflexed.  The evaluation revealed a 
second degree hallux valgus of the right foot with flexible 
extensor contracture of the lesser toes.  There was a third 
degree hallux valgus deviation present of the left foot with 
non-flexible subluxation of the lesser toes at the proximal 
interphalangeal joint of the 2nd through 4th toes.  There was 
moderate pronation of the left foot.  The veteran walked with 
a guarded gait for the right lower extremity as if he was 
using a prosthetic.  It was noted that multiple orthotics had 
been fabricated for the veteran by VA and that he was most 
comfortable wearing the newest pair.  The impression was 
plantar fasciitis.  He was advised that some additional 
accommodation was recommended in the longitudinal arch as 
well as beneath the metatarsal head of the second and fourth 
toes of the right foot.  

In August 2001, Robert A. Brody, DPM, submitted a statement 
in support of the veteran's claim.  He indicated, in 
pertinent part, that the veteran had a painful right 
calcaneal heel spur that was moderately severe.  He 
maintained that it was somewhat disabling that it did not 
allow for full ambulation and standing.  Dr. Brody also 
submitted a statement in May 2003, indicating that the 
veteran had chronic plantar fasciitis of both feet and that 
it caused pain upon standing and ambulation.  

The veteran underwent a VA examination in May 2003.  The 
veteran complained of intermittent pain and stiffness of the 
feet.  The pain was said to be alleviated by stretching and 
ice packs.  He related that he wore orthopedic shoes and 
corrective shoe inserts without much relief.  He related that 
he had to retire early at the age of 60, secondary to his 
feet problems.  His gait was described as somewhat antalgic.  
He had abnormal weight bearing with callosities under the 
left first and second metatarsal heads.  He had difficulty 
rising on his heels and toes and he had moderate bilateral 
valgus.  Hallux valgus was described as 10 degrees on the 
right and 30 degrees on the left.  He had bilateral hammertoe 
deformity from the second through the fifth toes.  X-rays 
showed osteoarthritis of the left foot.  The diagnoses were 
bilateral pes panus with plantar fasciitis and metatarsalgia 
and left foot osteoarthritis and calcaneal spurs.  The 
examiner indicated that it was his opinion that the veteran's 
bilateral foot condition was due to service.  He stated that 
it was true that only the right foot was injured in service 
when the veteran fell out of the tree in service, but as 
evident from claims file review, the veteran also had left 
foot cellulitis  during service .  As the condition 
progressed over the years, metatarsalgia, pes planus, and 
plantar fasciitis could develop secondary to faulty weight 
bearing during ambulation.  

In August 2003, Debra Levine, DPM, submitted a medical 
statement in support of the veteran's claim.  She indicated 
that the veteran suffered from severe plantar fasciitis and 
HAV deformities, with the inability to ambulate properly.  

In September 2003, Philip A. Giammarino, DPM, submitted a 
medical statement in support of the veteran's claim.  He 
related that the veteran had a chief complaint of painful 
long arches of 60 years duration.  Examination revealed 
severe pain upon palpation of medial bands of plantar fascia, 
bilaterally.  The veteran was unable to stand or ambulate for 
any period of time.  X-rays revealed heel spur and moderate 
hallux valgus deformity, with mild degenerative joint 
disease, bilaterally.  

In October 2004, the veteran again underwent VA examination.  
The examiner indicated that the veteran received private and 
VA treatment for his feet.  He was able to ambulate without 
assistive device up to 10-15 feet only.  It was also noted 
that for the six months prior to the examination, the veteran 
had used a wheelchair for ambulation.  Physical examination 
revealed bilateral pes planus.  He had range of motion of the 
feet within normal limits, bilaterally. He had calluses of 
the left foot and tenderness in that area.  He was unable to 
rise on his heels and toes, secondary to pain and imbalance.  
He had hallux valgus of 30 degrees of the left foot and 15 
degrees of the right foot.  The diagnoses was bilateral pes 
planus with severe metatarsalgia, bilateral hallux valgus, 
and bilateral calcaneal spurs.  

In April 2005, an addendum was submitted to the veteran's 
October 2004 VA examination.  The examiner stated that the 
veteran's range of motion of the feet were not within normal 
limits.  Due to the contracture of the toes, there was severe 
limitation of motion by pain involving the bilateral feet.  
There was decreased range of motion due to lack of endurance 
following repetitive use.  It was not possible, according to 
the examiner, to determine the degree of range of motion lost 
as a result of pain and lack of endurance.  Pain in the 
bilateral toes were the major functional impact.  The 
examiner also stated that there was evidence of instability 
and weakness when the veteran attempted to stand up from the 
wheelchair.  There was observation of painful gait when the 
veteran attempted to ambulate.  

A July 2005 VA neurological examination indicated in 
pertinent part, that there was no apparent neurological 
disease to account for the veteran's difficulty walking. 

From January 2000 to September 2005, the veteran was seen on 
an ongoing basis by VA for his bilateral foot condition.  It 
was noted that throughout that time, he had a small heel spur 
on the right foot, painful calluses of both feet, plantar 
fasciitis, and tenderness upon palpation.  He received 
cortisone injections of the feet for a long period with some 
relief.  He had several different arch supports made for his 
shoes and he was instructed in daily stretching exercises.  
It was noted that he also was seen by several different 
private podiatrist during this period.  

In November 2005, a statement was submitted by one of the 
veteran's church members on his behalf.  She indicated, in 
pertinent part, that she shopped, cooked, and did light 
housework for the veteran because of his inability to walk 
and stand.  

The veteran's pes planus with plantar fasciitis and 
metatarsalgia, right foot, and pes planus with plantar 
fasciitis and metatarsalgia, osteoarthritis and calcaneal 
spurs, left foot, have each been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, DC 5284, 
pursuant to other foot injuries.  Under this code, moderate 
foot injuries warrant a 10 percent rating.  Moderately severe 
foot injuries warrant a 20 percent rating.  Severe foot 
injuries warrant a 30 percent rating.  Note:  With actual 
loss of use of the foot, rate as 40 percent.  38 C.F.R. § 
4.71a, DC 5271.  

A review of the evidence detailed above reveals that, 
overall, the veteran's pes planus with plantar fasciitis and 
metatarsalgia, right foot, and pes planus with plantar 
fasciitis and metatarsalgia, osteoarthritis and calcaneal 
spurs, left foot, are each moderately severe in disablement, 
but no more, warranting a 20 percent rating each under DC 
5284.  The veteran has had ongoing treatment, both private 
and VA, cortisone shots in both feet, and daily stretching 
exercises.  Throughout the appeal period, he has complained 
of pain, tenderness, right heel spur, calluses of both feet, 
and plantar fasciitis.  Although he continually complains of 
pain and is unable to walk very far, now relying on a walker 
or a wheelchair, he is able to raise on his heels and toes 
partially.  He is also able to walk 10 to 15 feet without 
assistance.  This is not reflective of severe foot injury, 
necessary for a 30 percent rating.  

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the veteran has complained of pain and 
weakness on repeated use.  However, the Board finds that a 20 
percent rating, and no more, under DC 5284 for "moderately 
severe" right foot disability is appropriately assigned.  
There was severe limitation of motion noted in the addendum 
to the October 2004 VA examination.  However, the examiner 
indicated that it was not possible to determine the degree of 
range of motion that was lost as a result of pain and lack of 
endurance.  Thus, the Board finds that consideration of these 
factors does not result in a higher disability rating.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other 
applicable code sections.  In this regard, the Board has 
considered rating the veteran's disability under the 
provisions for the application of other foot codes.  There 
was no malunion or nonunion of the tarsal or metatarsal bones 
of the right foot, to warrant rating under diagnostic code 
5283.  Additionally, there is no claw foot necessary for 
diagnostic code 5278 and the veteran is more appropriately 
rated under this diagnostic code (diagnostic code 5284) than 
under the code for flat foot.  He would require pronounced 
flat feet, which he does not have, in order to warrant a more 
advantageous rating under diagnostic code 5276.  

In reaching this decision, the Board notes that the 
provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  
However, in this case, the evidence does not show that the 
veteran's bilateral foot disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of 
an exceptional disability picture, such as frequent 
hospitalization, or marked interference with employment 
beyond that contemplated by the Rating Schedule has not been 
demonstrated.  There is further ability to rate the veteran 
under the schedular criteria, that he did not meet.  Although 
the veteran claims that he had to retire early because of his 
foot disability, there is no medical evidence of record to 
show that this was the reason for his retirement.  He has 
undergone surgery for his feet, but frequent hospitalization 
has not been shown.  Therefore, consideration of an 
extraschedular rating for the service-connected bilateral 
foot disability is not appropriate.  

Therefore, based on the foregoing, the veteran's pes planus 
with plantar fasciitis and metatarsalgia, right foot, and pes 
planus with plantar fasciitis and metatarsalgia, 
osteoarthritis and calcaneal spurs, left foot, are 
appropriately evaluated as other foot injuries, and 
throughout the rating period this condition was moderately 
severe, and a 20 percent rating for each foot and no more, is 
warranted.  


ORDER

A 20 percent rating, and no more, for plantar fasciitis and 
metatarsalgia, right foot, is granted, subject to the 
provisions governing the payment of monetary benefits.  

A 20 percent rating, and no more, for pes planus with plantar 
fasciitis and metatarsalgia, osteoarthritis and calcaneal 
spurs, left foot, is granted, subject to the provisions 
governing the payment of monetary benefits.  






____________________________________________
LAWRENCE SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


